                      UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



VERONICA M.,                             No. CV 18-10595-JLS (DFM)

         Plaintiff,                      Order Accepting Report and
                                         Recommendation of United States
            v.                           Magistrate Judge

ANDREW M. SAUL, Commissioner
of Social Security,

         Defendant.


     Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
all the records and files herein, along with the Report and Recommendation of
the assigned United States Magistrate Judge. No objections to the Report and
Recommendation were filed, and the deadline for filing such objections has
passed. The Court accepts the findings, conclusions, and recommendations of
the United States Magistrate Judge.
     IT IS THEREFORE ORDERED that Judgment be entered affirming
the decision of the Commissioner denying benefits.



Date: 03/22/2020                          ___________________________
                                          JOSEPHINE L. STATON
                                          United States District Judge
